I think that the opinion which has been filed demonstrates a misconception of the complaint. The opinion proceeds upon the theory that the cause of action alleged is based upon separate and distinct acts of negligence on the part of the several defendants. Upon consideration I construe it to be based upon the joint and co-operating acts of the several defendants, no one of which was sufficient of itself to cause the disaster, but that the several acts of negligence attributed to the individual defendants were alleged as acts, though separate, combined, and concurred in producing the injury of which the plaintiff complained, not as separate acts "capable severally of producing the result complained of." Pendletonv. Columbia Ry., Gas  Electric Co., 132 S.C. 507,128 S.E., 711.
The complaint, therefore, stated a cause of action based upon a joint tort. The verdict against one of the alleged joint tort-feasors was a repudiation of this theory, and can be sustained only upon the finding that the defendant against whom recovery was had was solely and individually responsible for the calamity. To allow it to stand is virtually to deprive the defendant of the right to require an election if there should be anything in the complaint upon which this individual liability could be based.
In the second appeal of the Pendleton case, 133 S.C. 326,131 S.E., 265, the Court said: "The plaintiff expressly alleges that the separate acts of negligence attributed to each of the defendants concurred and co-operated to produce the result — the injury complained of. Having elected to sue the two defendants in one action, and having alleged that the acts of each concurred in causing his injury — the only theory upon which he was entitled to sue both in one action *Page 220 
— he must recover, if at all, upon the theory of joint liability, and not upon that of separate causes of action predicated upon the several liability of the two defendants."
Of course, if the complaint was based upon the joint co-operative acts of all of the defendants, a motion to require an election could not have been entertained.
I therefore withdraw my concurrence in the opinion which has been filed and favor a rehearing of the appeal.